Henriksen v Consolidated Edison Co. of N.Y., Inc. (2016 NY Slip Op 07839)





Henriksen v Consolidated Edison Co. of N.Y., Inc.


2016 NY Slip Op 07839


Decided on November 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniel, Webber, JJ.


2163 159053/14

[*1]Randall Henriksen, et al., Plaintiffs-Appellants,
vConsolidated Edison Company of New York, Inc., Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Manuel, J. Mendez, J.), entered April 05, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated October 11, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: NOVEMBER 22, 2016
CLERK